Title: From Thomas Jefferson to Edmund Bacon, 13 May 1807
From: Jefferson, Thomas
To: Bacon, Edmund


                        
                            
                        
                        
                        
                        Memorandums
                        The first work to be done is to finish every thing at the mill, to wit, the dam, the stone still wanting in
                            the South abutment, the digging for the addition to the toll mill, the waste, the dressing off the banks & hollows
                            about the mill houses, making the banks of the canal secure every where. in all these things mr Walker will direct what is
                            to be done & how.
                        The 2d. job is the fence from near Nance’s house to the river. the course of which will be shewn. Previous to
                            this a change in the road is to be made which will be shewn also.
                        As this fence will compleatly separate the River field from the other grounds, that field is to be cleaned
                            up, the spots in it still in wood are to be cut down where they are not too steep for culture; a part of the field is to
                            be planted with Quarentine corn, which will be found in a tin cannister in my closet. this corn is to be in drills 5. f.
                            apart & the stalks 18. inches asunder in the drill. the rest of the ground is to be sown in oats and red clover sewn on
                            the oats. all ploughing is to be done horizontally in the manner mr Randolph does his.
                        180. cords of coalwood are next to be cut. the wood cut in the River field will make a part, and let the rest
                            be cut in the flat lands on the Meadow branch South of the Overseer’s house which I intend for a Timothy meadow. let the
                            wood be all corded that there may be no deception as to the quantity. a kiln will be wanting to be burnt before Christmas;
                            but the rest of the wood had better lie seasoning till the spring, when it will be better to burn it.
                        When these things are done, the levelling of the garden is to be resumed. the hands having already worked at
                            this, they understand the work. John best knows how to finish off the levelling.
                        I have hired all the hands belonging to mrs & miss Dangerfield for the next year. they are nine in number.
                            Moses the miller is to be sent home when his year is up.
                        With these will work in common Isaac, Charles, Ben, Shepherd Abram, Davy, John, & shoemaker Phill;
                            making a gang of 17. hands. Martin is the Miller, & Jerry will drive his waggon.
                        Those who work in the Nailery are Moses, Wormly, Jame Hubbard, Barnaby, Isbel’s Davy, Bedford John, Bedford
                            Davy, Phill Hubbard, Bartlet, & Lewis. they are sufficient for 2. fires, five at a fire. I am desirous a single man, a
                            smith, should be hired to work with them, to see that their nails are well made, & to superintend them generally. if
                            such an one can be found for 150. or 200. D. a year. tho’ I would rather give him a share in the nails made, say one eighth
                            of the price of all the nails made, deducting the cost of the iron. if such a person can be got, Isabel’s Davy may be
                            withdrawn to drive the Mule waggon, & Sampson join the labourers. there will then be the 9. nailers besides the manager,
                            so that the 10. may still work at 2. fires. the manager to have a log house built, and to have 500. ℔ of pork. the nails
                            are to be sold by mr Bacon, & the accounts to be kept by him, & he is to direct at all times what nails are to be
                            made.
                        The toll of the mill is to be put away in the two garners made, which are to have secure locks, & mr Bacon
                            to keep the keys. when they are getting too full, the waggons should carry the grain to the overseer’s house to be
                            carefully stowed away. in general it will be better to use all the bread corn from the mill from week to week, & only
                            bring away the surplus. mr Randolph is hopper-free & toll-free at the mill. mr Eppes having leased his plantation &
                            gang, they are to pay toll hereafter.
                        Clothes for the people are to be got from mr Higginbotham of the kind heretofore got. I allow them a best
                            striped blanket every 3. years. mr Lilly had failed in this. but the last year mr Freeman gave blankets to one third of
                            them. this year 11. blankets must be bought & given to those most in need, noting to whom they are given. the hirelings,
                            if they had not blankets the last year, must have them this year. mrs Randolph always chuses the clothing for the house
                            servants, that is to say for Peter Hemings, Burwell, Edwin, Critta and Sally. colored plains are provided for Betty Brown,
                            Betty Hemings, Nance, Ursula, and indeed all the others, the nailers, labourers, & Hirelings may have it if they prefer
                            it to cotton. wool is given for stockings to those who will have it spun & knit for themselves.
                        Fish is always to be got from Richmond by writing to mr Jefferson, & to be dealt out to the hirelings,
                            labourers, workmen & house servants of all sorts as has been usual.
                        600. ℔. of pork is to be provided for the overseer, 500. ℔. for mr Stewart, & 500. ℔. for the
                            superintendant of the nailery if one is employed: also about 900. ℔ more for the people, so as to give them half a pound
                            a piece once a week. this will require in the whole 2000. or 2500. ℔. after seeing what the plantation can furnish, &
                            the 3. hogs at the mill, the residue must be purchased. in the winter a hogshead of molasses must be provided & brought
                            up, which mr Jefferson will furnish. this will afford to give a jill apiece to every body once or twice a week.
                        Joe works with mr Stewart, John Hemmings & Lewis with mr Dinsmore, Burwell paints & takes care of the
                            house. with these the overseer has nothing to do except to find them. Stewart & Joe do all the plantation work, & when
                            Stewart gets into his idle frolicks, it may sometimes be well for Moses or Isabel’s Davy to join Joe for necessary work.
                        The servants living on the top of the mountain must have a cart load of wood delivered at their doors once a
                            week through winter.
                        The fence inclosing the grounds on the top of the Mountain must be well done up. this had better be done
                            before they begin the fence down the mountain. no animal of any kind must ever be loose within that inclosure. mr Bacon
                            should not fail to come to the top of the mountain every 2. or 3. days to see that nothing is going wrong, and that the
                            gates are in order. Davy & Abram may patch up the old garden pales when work is going on from which they can best be
                            spared.
                        The thorn hedges are to be kept clean wed at all times.
                        Mr. Dinsmore is to be furnished with bread grain from the mill. the proportion of corn & wheat is left to
                            his own discretion. he provides his own provisions, & for mr Nelson & Barry.
                        There is a spout across the canal near the head, which if left as at present will do mischief. I will give
                            verbal directions about it.
                        As soon as the Aspen trees lose their leaves, take up one or two hundred of the young trees not more than
                            2. or 3. feet high, tie them in bundles with the roots well covered with straw. young Davy being to carry Fanny to
                            Washington, he is to take the little cart (which must be put into the soundest order) to take these trees on board, 3.
                            boxes in my study marked to go by him, & Fanny & her things. they must take corn for their mule, & provisions for
                            themselves to Washington. fodder they can buy on the road. I leave 6. D. with you to give them to pay unavoidable
                            expenses. if he could have 2. mules without stopping a waggon it would be better. they are to go as soon as the
                            Aspen leaves fall.
                        The Nailers are to work on the dam till finished, & then go to their shop.
                        The verbal directions which I gave mr Bacon respecting Carrol’s farm, will be recollected & observed.
                    
                        Memorandums for mr Bacon
                        do the abutment of the dam as soon as the skow is ready & get the skow made immediately. then deliver
                            the skow with a good strong chain of sufficient length to mr Shoemaker.
                        stop the leak under the bridge just above the waste.
                        fill up the stone wanting at the waste.
                        strengthen the bank of the Canal at the toll mill.
                        make the waggon way on the South side of the great mill.
                        dig the foundation of the wall in the ground floor of the great mill whenever mr Maddox is ready to do
                            the mill, and level the floor.
                        keep the thorns constantly clean wed.
                        in harvest time send all your hands to assist mr Randolph & let them be with him through his whole
                            harvest, except when wanting to secure our own oats.
                        Wormly must be directed to weed the flower beds about the house, the nursery, the vineyards, &
                            raspberry beds when they want it.
                        I wish him also to gather me a peck or two of clean broom seed, when ripe.
                        I have bought 3. mules of mr Peter Minor in Louisa which we are to bring home immediately. they are to
                            be broke immediately but should not be worked more than half their time.
                        put the Jenny and our 2. mares to the Jack.
                        give wool to any of my negro women who desire it, as well those with mr Craven as others, but
                            particularly to the house women here.
                        I think you should scarcely miss a day visiting the mill, and the top of the mountain also, to see that
                            every thing is right at both places, and particularly that no animals of any kind get into the inclosure at the mountain,
                            or are turned at large into it.
                        Pay great attention to the hogs & sheep. we must get into such a stock as to have 30. killable hogs
                            every year, and fifty ewes. Colo. Coles is to have a ram lamb from us of this year. let it be the best. he will send for
                            it when weaned.
                        Use great economy in timber, never cutting down a tree for firewood or any other purpose as long as one can
                            be found ready cut down & tolerably convenient. in our new way of fencing the shortest cuts & large
                            branches and even hollow trees will come in for use. the lappings will do for fire wood & coal wood.
                        If a couple more of good mules two or rather three years old can be got for fifty or sixty Dollars at a
                            credit of not less than 90. days from the time I am informed of it, I shall be glad to have them bought. I am told very
                            fine may be got, and cheap in Fluvanna, & particularly that a mr Quarles has some to sell.                        
                  
                            May 13. 1807.
                        
               